Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument


	Applicant’s arguments filed on November 28, 2022 have been fully considered but they are not persuasive.
Applicant’s argue on page 3, 4 of the response that "first sensor", "second sensor" and "acquiring step" that such features could not be performed in the human mind.

The examiner agrees. But  Those are data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application.

Applicant’s argue on pages 4-5 of the response that “determining” step do not recite mental process when they do not contain limitation that can practically be performed in the human mind.
However, The applicant did not point out which part of claim limitation do not contain limitation that can practically be performed in the human mind.  Applicant mentioned portions of the specification, but those are not claimed.

Applicant’s argue on pages 5-8 of the response that The presently claim invention provides a technological solution to a technological problem that provides an improvement to the technological field, and as such, the presently claimed invention is integrated into a
practical application.
Once again, the applicant did not point out which part of claim limitation do not contain limitation that can practically be performed in the human mind.  Applicant mentioned portions of the specification, but those are not claimed.

Applicant’s argue on pages 8-9 of the response that The presently claimed invention is similar to examples provided by the USPTO as being directed to statutory subject matter under 35 U.S.C. 101.
	The examiner disagrees.  Example 37 actually moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. However, claimed invention only “selects” the data and does not do anything.

Applicant’s argue on pages 10-11 of the response that The presently claimed invention is similar to examples provided by the USPTO as being directed to statutory subject matter under 35 U.S.C. 101.
	The examiner disagrees.  Example 40 actually collecting additional traffic data relating to the network traffic based on comparison. However, claimed invention only “selects” the data and does not do anything.

DETAILED ACTION

35 USC § 101 35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1-7 and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 9 and 10 specifying a specific region, determining a degree of agreement, and selecting the sensing data as learning data. The limitation of specifying, determining and selecting, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (claims 9 and 10). That is, other than reciting “apparatus” or “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” or “computer” language, “specifying” “determining” in the context of this claim encompasses the user manually specify region to detect object and determine difference between object detected from two different sensors. Similarly, the limitation of selecting the data based on the determined degree of agreement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Sample Rejection of Example 37 - Claim 3 - under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08 2 mind but for the recitation of generic computer components. For example, but for the “apparatus” or “computer” language, “selecting” in the context of this claim encompasses the user thinking that use one of sensor data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the specifying, determining and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting data based on a determined agreement) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform specifying, determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 2-8 and 11-19 depend either directly or indirectly from claims 1, 9 and 10 and include all the limitations of their respective base claims, and don’t add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea as the independent claims that they depend from, and are rejected under similar rationale.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663